Citation Nr: 1220488	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  09-47 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund. 


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The appellant had active service as a recognized guerilla from February 2, 1945 to March 3, 1946

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which denied the appellant's claim for one-time payment from the Filipino Veterans Equity Compensation Fund. 

The issue of whether new and material evidence has been received to reopen a claim for revocation of forfeiture of VA benefits due to fraud has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

In a February 1958 decision, the Board on Waivers and Forfeitures, declared that the appellant had forfeited all rights, claims and benefits to which he might otherwise be entitled.  The decision was reiterated in May 1996.  Appeal of this decision was not perfected, and it became final. 


CONCLUSION OF LAW

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund is precluded by law.  38 U.S.C.A. §§ 501(a), 6103 (West 2002 & West Supp. 2011); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. §§ 3.203 , 3.901 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the recently enacted American Recovery and Reinvestment Act, a new one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act  § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.

For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service ...."  However, nothing in this act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act."

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002 (c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002 (c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.

Section 1002 (d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

In this case, the Department of the Army certified that the appellant had active service as a recognized guerilla from February 2, 1945 to March 3, 1946; and he is thus within the class of eligible recipients as defined by the Act.  His claim was denied by the RO, however, due to a February 1958 decision from the Committee on Waivers and Forfeitures which found he participated in fraud in attempting to obtain VA benefits for himself or others, and all rights, claims, and benefits administered under VA law were forfeited.  He did not appeal and this decision became final.  See 38 U.S.C.A. § 7105 (West 2002).

Whoever knowingly makes a false or fraudulent affidavit, or submits other false or fraudulent evidence concerning any claim for benefits under the laws administered by VA (except for insurance benefits) shall forfeit all rights, claims, and benefits under all laws administered by VA (except insurance benefits).  38 U.S.C.A.             § 6103(a); 38 C.F.R. § 3.901(a).  As entitlement to a one-time payment from the FVEC is not within the narrow range of exceptions of benefits subject to forfeiture under 38 U.S.C.A. § 6103, entitlement to this benefit is statutorily-barred in the present case.

In the absence of evidence that the Veteran's forfeiture of VA benefits based on a finding of fraud has been revoked, the Board finds that the claim to entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund must be denied as a matter of law.  Cacalda v. Brown, 9 Vet. App. 261 (1996) (holding that where the law, and not the evidence, is dispositive, the appeal should be terminated for lack of legal merit or entitlement).

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126) redefined VA's duty to assist claimants in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a).

In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R.     § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established);  38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).

This is such a case.  As discussed, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to basic eligibility for VA benefits and one-time payment under the FVEC.  The VCAA is therefore inapplicable and need not be considered in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004).

ORDER

Legal entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


